 

Exhibit 10.1

 

FARMER BROS. CO.

 

FORM OF

2007 OMNIBUS PLAN

STOCK OPTION GRANT NOTICE AND
STOCK OPTION AGREEMENT

 

                Farmer Bros. Co., a Delaware corporation (the “Company”),
pursuant to its 2007 Omnibus Plan (the “Plan”), hereby grants to the holder
listed below (“Participant”), an option to purchase the number of shares of the
Company’s Stock set forth below (the “Option”). This Option is subject to all of
the terms and conditions as set forth herein and in the Stock Option Agreement
attached hereto as Exhibit A (the “Stock Option Agreement”) and the Plan, which
are incorporated herein by reference. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Grant Notice
and the Stock Option Agreement.

 

Participant:

 

 

 

 

 

 

 

Grant Date:

 

 

 

 

 

 

 

Exercise Price per Share:

 

$

 

 

 

 

 

 

Total Exercise Price:

 

$

 

 

 

 

 

 

Total Number of Shares Subject to the Option:

 

 

 

 

 

 

 

Expiration Date:

 

 

 

 

 

 

 

Type of Option:

o  Incentive Stock Option

 

o  Non-Qualified Stock Option

 

 

 

 

 

 

Vesting Schedule:

One-third (1/3) of the Total Number of Shares Subject to the Option, rounded
down to the nearest whole number of shares, vest on each of the first two
anniversaries of the Grant Date, and the remainder vest on the third anniversary
of the Grant Date, subject to the acceleration provision of the Stock Option
Agreement.

 

                By his or her signature, Participant agrees to be bound by the
terms and conditions of the Plan, the Stock Option Agreement and this Grant
Notice. Participant has reviewed the Stock Option Agreement, the Plan and this
Grant Notice in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Grant Notice and fully understands all
provisions of this Grant Notice, the Stock Option Agreement and the Plan.
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator of the Plan upon any questions
arising under the Plan, this Grant Notice or the Stock Option Agreement.
Participant further agrees to notify the Company upon any change in the
residence address indicated below.

 

FARMER BROS. CO.

 

PARTICIPANT

 

 

 

 

 

 

 

 

 

By:

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

Print Name:

 

 

 

Print Name:

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

20333 South Normandie Avenue
Torrance, California 90502

 

Address:

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

TO STOCK OPTION GRANT NOTICE

 

STOCK OPTION AGREEMENT

 

                Pursuant to the Stock Option Grant Notice (“Grant Notice”) to
which this Stock Option Agreement (this “Agreement”) is attached, Farmer Bros.
Co., a Delaware corporation (the “Company”), has granted to Participant an
option under the Company’s 2007 Omnibus Plan (the “Plan”) to purchase the number
of shares of Stock indicated in the Grant Notice.

 

ARTICLE I

GENERAL

 

                1.1           Defined Terms. Capitalized terms not specifically
defined herein shall have the meanings specified in the Plan and the Grant
Notice.

 

                1.2           Incorporation of Terms of Plan. The Option is
subject to the terms and conditions of the Plan which are incorporated herein by
reference.

 

ARTICLE II

GRANT OF OPTION

 

                2.1           Grant of Option. In consideration of Participant’s
past and/or continued employment with or service to the Company or a Parent or
Subsidiary and for other good and valuable consideration, effective as of the
Grant Date set forth in the Grant Notice (the “Grant Date”), the Company
irrevocably grants to Participant the Option to purchase any part or all of an
aggregate of the number of shares of Stock set forth in the Grant Notice, upon
the terms and conditions set forth in the Plan and this Agreement. Unless
designated as a Non-Qualified Stock Option in the Grant Notice, the Option shall
be an Incentive Stock Option to the maximum extent permitted by law.

 

                2.2           Exercise Price. The exercise price of the shares
of Stock subject to the Option shall be as set forth in the Grant Notice,
without commission or other charge; provided, however, that if this Option is
designated as an Incentive Stock Option, the price per share of the shares
subject to the Option shall not be less than the greater of (i) 100% of the Fair
Market Value of a share of Stock on the Grant Date, or (ii) 110% of the Fair
Market Value of a share of Stock on the Grant Date in the case of a Participant
then owning (within the meaning of Section 424(d) of the Code) more than 10% of
the total combined voting power of all classes of stock of the Company or any
“subsidiary corporation” of the Company or any “parent corporation” of the
Company (each within the meaning of Section 424 of the Code).

 

                2.3           Consideration to the Company. In consideration of
the grant of the Option by the Company, Participant agrees to render faithful
and efficient services to the Company or any Parent or Subsidiary. Nothing in
the Plan or this Agreement shall confer upon Participant any right to
(a) continue in the employ of the Company or any Parent or Subsidiary or shall
interfere with or restrict in any way the rights of the Company and its Parents
and  Subsidiaries, which are hereby expressly reserved, to discharge
Participant, if Participant is an Employee, or (b) continue to provide services
to the Company or any Parent or Subsidiary or shall interfere with or restrict
in any way the rights of the Company or its Parents and Subsidiaries, which are
hereby expressly reserved, to terminate the services of Participant, if
Participant is a Consultant, at any time for any reason whatsoever, with or
without Cause, except to the extent expressly provided otherwise in a written
agreement between the Company, a Parent or a Subsidiary and Participant, or
(c) continue to serve as a member of the Board or shall interfere with or

 

 

A-1

--------------------------------------------------------------------------------


 

restrict in any way the rights of the Company, which are hereby expressly
reserved, to discharge Participant in accordance with the Company’s Bylaws.

 

ARTICLE III

PERIOD OF EXERCISABILITY

 

                3.1           Commencement of Exercisability

 

                                (a)           Subject to Sections 3.3 and 5.8,
the Option shall become vested and exercisable in such amounts and at such times
as are set forth in the Grant Notice.

 

                                (b)           No portion of the Option which has
not become vested and exercisable at the date of Participant’s Termination of
Employment, Termination of Directorship or Termination of Consultancy shall
thereafter become vested and exercisable, except as may be otherwise provided in
the Grant Notice, this Agreement, by the Administrator or as set forth in a
written agreement between the Company and Participant.

 

                3.2           Duration of Exercisability. The installments
provided for in the vesting schedule set forth in the Grant Notice are
cumulative. Each such installment which becomes vested and exercisable pursuant
to the vesting schedule set forth in the Grant Notice shall remain vested and
exercisable until it becomes unexercisable under Section 3.3.

 

                3.3           Expiration of Option. The Option may not be
exercised to any extent by anyone after the first to occur of the following
events:

 

                                (a)           The expiration of seven years from
the Grant Date;

 

                                (b)           If this Option is designated as an
Incentive Stock Option and Participant owned (within the meaning of
Section 424(d) of the Code), at the time the Option was granted, more than 10%
of the total combined voting power of all classes of stock of the Company or any
“subsidiary corporation” of the Company or “parent corporation” of the Company
(each within the meaning of Section 424 of the Code), the expiration of five
years from the Grant Date; or

 

                                (c)           Except as set forth in a written
agreement with the Company, the expiration of three months following the date of
Participant’s Termination of Employment, Termination of Directorship or
Termination of Consultancy, unless such termination occurs by reason of
Participant’s retirement, death or Disability; or

 

                                (d)           The expiration of one year
following the date of Participant’s Termination of Employment, Termination of
Directorship or Termination of Consultancy by reason of Participant’s
retirement, death or Disability.

 

                Participant acknowledges that an Incentive Stock Option
exercised more than three months after Participant’s Termination of Employment,
other than by reason of death or Disability, will be taxed as a Non-Qualified
Stock Option.

 

                3.4           Special Tax Consequences. Participant acknowledges
that, to the extent that the aggregate Fair Market Value (determined as of the
time the Option is granted) of all shares of Stock with respect to which
Incentive Stock Options, including the Option, are exercisable for the first
time by Participant in any calendar year exceeds $100,000 (or such other
limitation as imposed by Section 422(d) of the Code), the Option and such other
options shall be treated as not qualifying under Section 422 of the

 

 

A-2

--------------------------------------------------------------------------------


 

Code but rather shall be considered Non-Qualified Stock Options. Participant
further acknowledges that the rule set forth in the preceding sentence shall be
applied by taking Options and other “incentive stock options” into account in
the order in which they were granted, as determined under Section 422(d) of the
Code and the Treasury Regulations thereunder.

 

                3.5           Acceleration of Vesting

 

                                (a)           Acceleration of Vesting Upon Death
or Disability. In the event of Participant’s Termination of Employment,
Termination of Directorship or Termination of Consultancy by reason of
Participant’s death or Disability,  Participant or Participant’s estate will
have the right to exercise the Option during the applicable time period set
forth in Section 3.3 with respect to the then vested shares plus a pro rata
portion of the unvested shares as of the date of such termination determined as
follows:

 

(Actual Number of Service Days During Remaining Vesting Period)

(Total Number of Days During Remaining Vesting Period)                         
X             (No. of Unvested Shares) = (Accelerated Shares)

 

                                (b)           Other Events.  The Administrator
retains the discretion to determine whether an acceleration of vesting will
occur upon the occurrence of certain other events, including Termination of
Consultancy, Termination of Directorship, and Termination of Employment other
than by reason of death or Disability, and an impending Change in Control.

 

ARTICLE IV

EXERCISE OF OPTION

 

                4.1           Person Eligible to Exercise. Except as provided in
Sections 5.2(b) and 5.2(c), during the lifetime of Participant, only Participant
may exercise the Option or any portion thereof. After the death of Participant,
any exercisable portion of the Option may, prior to the time when the Option
becomes unexercisable under Section 3.3, be exercised by Participant’s personal
representative or by any person empowered to do so under the deceased
Participant’s will or under the then applicable laws of descent and
distribution.

 

                4.2           Partial Exercise. Any exercisable portion of the
Option or the entire Option, if then wholly exercisable, may be exercised in
whole or in part at any time prior to the time when the Option or portion
thereof becomes unexercisable under Section 3.3.

 

                4.3           Manner of Exercise. The Option, or any exercisable
portion thereof, may be exercised solely by delivery to the Secretary of the
Company or the Secretary’s office of all of the following prior to the time when
the Option or such portion thereof becomes unexercisable under Section 3.3:

 

                                (a)           An Exercise Notice in writing
signed by Participant or any other person then entitled to exercise the Option
or portion thereof, stating that the Option or portion thereof is thereby
exercised, such notice complying with all applicable rules established by the
Administrator. Such notice shall be substantially in the form attached as
Exhibit B to the Grant Notice (or such other form as is prescribed by the
Administrator); and

 

                                (b)           Subject to Section 5.1(c) of the
Plan:

 

 

A-3

--------------------------------------------------------------------------------


 

 

                                                (i)            Full payment (in
cash or by check) for the shares with respect to which the Option or portion
thereof is exercised; or

 

                                                (ii)           Such payment may
be made, in whole or in part, through the delivery of shares of Stock which have
been owned by Participant for at least six months, duly endorsed for transfer to
the Company with a Fair Market Value on the date of delivery equal to the
aggregate exercise price of the Option or exercised portion thereof; or

 

                                                (iii)          Through the
delivery of a notice that Participant has placed a market sell order with a
broker with respect to shares of Stock then issuable upon exercise of the
Option, and that the broker has been directed to pay a sufficient portion of the
net proceeds of the sale to the Company in satisfaction of the Option exercise
price; provided, that payment of such proceeds is made to the Company upon
settlement of such sale; or

 

                                                (iv)          Subject to any
applicable laws, any combination of the consideration provided in the foregoing
paragraphs (i), (ii) and (iii); and

 

                                (c)           A bona fide written representation
and agreement, in such form as is prescribed by the Administrator, signed by
Participant or the other person then entitled to exercise such Option or portion
thereof, stating that the shares of Stock are being acquired for Participant’s
own account, for investment and without any present intention of distributing or
reselling said shares or any of them except as may be permitted under the
Securities Act and then applicable rules and regulations thereunder and any
other applicable law, and that Participant or other person then entitled to
exercise such Option or portion thereof will indemnify the Company against and
hold it free and harmless from any loss, damage, expense or liability resulting
to the Company if any sale or distribution of the shares by such person is
contrary to the representation and agreement referred to above. The
Administrator may, in its absolute discretion, take whatever additional actions
it deems appropriate to ensure the observance and performance of such
representation and agreement and to effect compliance with the Securities Act
and any other federal or state securities laws or regulations and any other
applicable law. Without limiting the generality of the foregoing, the
Administrator may require an opinion of counsel acceptable to it to the effect
that any subsequent transfer of shares acquired on an Option exercise does not
violate the Securities Act, and may issue stop-transfer orders covering such
shares. Share certificates evidencing Stock issued on exercise of the Option
shall bear an appropriate legend referring to the provisions of this subsection
(c) and the agreements herein. The written representation and agreement referred
to in the first sentence of this subsection (c) shall, however, not be required
if the shares to be issued pursuant to such exercise have been registered under
the Securities Act, and such registration is then effective in respect of such
shares; and

 

                                (d)           The receipt by the Company of full
payment for such shares, including payment of any applicable withholding tax,
which may be in the form of consideration used by Participant to pay for such
shares under Section 4.3(b), subject to Section 16.3 of the Plan; and

 

                                (e)           In the event the Option or portion
thereof shall be exercised pursuant to Section 4.1 by any person or persons
other than Participant, appropriate proof of the right of such person or persons
to exercise the Option.

 

                4.4           Conditions to Issuance of Stock Certificates. The
shares of Stock deliverable upon the exercise of the Option, or any portion
thereof, may be either previously authorized but unissued shares or issued
shares which have then been reacquired by the Company. Such shares shall be
fully paid and nonassessable. The Company shall not be required to issue or
deliver any shares of Stock purchased upon the exercise of the Option or portion
thereof prior to fulfillment of all of the following conditions:

 

 

A-4

--------------------------------------------------------------------------------


 

 

                                (a)           The admission of such shares to
listing on all stock exchanges on which such Stock is then listed; and

 

                                (b)           The completion of any registration
or other qualification of such shares under any state or federal law or under
rulings or regulations of the Securities and Exchange Commission or of any other
governmental regulatory body, which the Administrator shall, in its absolute
discretion, deem necessary or advisable; and

 

                                (c)           The obtaining of any approval or
other clearance from any state or federal governmental agency which the
Administrator shall, in its absolute discretion, determine to be necessary or
advisable; and

 

                                (d)           The receipt by the Company of full
payment for such shares, including payment of any applicable withholding tax,
which may be in the form of consideration used by Participant to pay for such
shares under Section 4.3(b); and

 

                                (e)           The lapse of such reasonable
period of time following the exercise of the Option as the Administrator may
from time to time establish for reasons of administrative convenience.

 

                4.5           Rights as Stockholder. The holder of the Option
shall not be, nor have any of the rights or privileges of, a stockholder of the
Company in respect of any shares purchasable upon the exercise of any part of
the Option unless and until such shares shall have been issued by the Company to
such holder (as evidenced by the appropriate entry on the books of the Company
or of a duly authorized transfer agent of the Company). No adjustment will be
made for a dividend or other right for which the record date is prior to the
date the shares are issued, except as provided in Article 12 of the Plan.

 

ARTICLE V

OTHER PROVISIONS

 

                5.1           Administration. The Administrator shall have the
power to interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret, amend or revoke any such rules. All actions taken
and all interpretations and determinations made by the Administrator in good
faith shall be final and binding upon Participant, the Company and all other
interested persons. No member of the Administrator shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan, this Agreement or the Option. In its absolute discretion, the Board
may at any time and from time to time exercise any and all rights and duties of
the Administrator under the Plan and this Agreement.

 

                5.2           Option Not Transferable.

 

                                (a)           Subject to Section 5.2(b), the
Option may not be sold, pledged, assigned or transferred in any manner other
than by will or the laws of descent and distribution, unless and until the
shares underlying the Option have been issued, and all restrictions applicable
to such shares have lapsed. Neither the Option nor any interest or right therein
shall be liable for the debts, contracts or engagements of Participant or his or
her successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.

 

 

A-5

--------------------------------------------------------------------------------


 

                                (b)           Notwithstanding any other
provision in this Agreement, with the consent of the Administrator and to the
extent the Option is not intended to qualify as an Incentive Stock Option, the
Option may be transferred to one or more Permitted Transferees, subject to the
terms and conditions set forth in Section 11.3(b) of the Plan.

 

                                (c)           Unless transferred to a Permitted
Transferee in accordance with Section 5.2(b), during the lifetime of
Participant, only Participant may exercise the Option or any portion thereof. 
Subject to such conditions and procedures as the Administrator may require, a
Permitted Transferee may exercise the Option or any portion thereof during
Participant’s lifetime. After the death of Participant, any exercisable portion
of the Option may, prior to the time when the Option becomes unexercisable under
Section 3.3, be exercised by Participant’s personal representative or by any
person empowered to do so under the deceased Participant’s will or under the
then applicable laws of descent and distribution.

 

                5.3           Restrictive Legends and Stop-Transfer Orders.

 

                                (a)           The share certificate or
certificates evidencing the shares of Stock purchased hereunder shall be
endorsed with any legends that may be required by state or federal securities
laws.

 

                                (b)           Participant agrees that, in order
to ensure compliance with the restrictions referred to herein, the Company may
issue appropriate “stop transfer” instructions to its transfer agent, if any,
and that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.

 

                                (c)           The Company shall not be required:
(i) to transfer on its books any shares of Stock that have been sold or
otherwise transferred in violation of any of the provisions of this Agreement,
or (ii) to treat as owner of such shares of Stock or to accord the right to vote
or pay dividends to any purchaser or other transferee to whom such shares shall
have been so transferred.

 

                5.4           Shares to Be Reserved. The Company shall at all
times during the term of the Option reserve and keep available such number of
shares of Stock as will be sufficient to satisfy the requirements of this
Agreement.

 

                5.5           Notices. Any notice to be given under the terms of
this Agreement to the Company shall be addressed to the Company in care of the
Secretary of the Company at the address given beneath the signature of the
Company’s authorized officer on the Grant Notice, and any notice to be given to
Participant shall be addressed to Participant at the address given beneath
Participant’s signature on the Grant Notice. By a notice given pursuant to this
Section 5.5, either party may hereafter designate a different address for
notices to be given to that party. Any notice which is required to be given to
Participant shall, if Participant is then deceased, be given to the person
entitled to exercise his or her Option pursuant to Section 4.1 by written notice
under this Section 5.5. Any notice shall be deemed duly given when sent via
email or when sent by certified mail (return receipt requested) and deposited
(with postage prepaid) in a post office or branch post office regularly
maintained by the United States Postal Service.

 

                5.6           Titles. Titles are provided herein for convenience
only and are not to serve as a basis for interpretation or construction of this
Agreement.

 

                5.7           Governing Law; Severability. This Agreement shall
be administered, interpreted and enforced under the laws of the State of
Delaware, without regard to the conflicts of law principles thereof. Should any
provision of this Agreement be determined by a court of law to be illegal or
unenforceable, the other provisions shall nevertheless remain effective and
shall remain enforceable.

 

 

A-6

--------------------------------------------------------------------------------


 

                5.8           Conformity to Securities Laws. Participant
acknowledges that the Plan and this Agreement are intended to conform to the
extent necessary with all provisions of the Securities Act and the Exchange Act,
and any and all regulations and rules promulgated thereunder by the Securities
and Exchange Commission, and state securities laws and regulations.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Option is granted and may be exercised, only in such a manner as to
conform to such laws, rules and regulations. To the extent permitted by
applicable law, the Plan and this Agreement shall be deemed amended to the
extent necessary to conform to such laws, rules and regulations.

 

                5.9           Amendment, Suspension and Termination. To the
extent permitted by the Plan, this Agreement may be wholly or partially amended
or otherwise modified, suspended or terminated at any time or from time to time
by the Administrator, provided, that, except as may otherwise be provided by the
Plan, no amendment, modification, suspension or termination of this Agreement
shall adversely effect the Award in any material way without the prior written
consent of Participant.

 

                5.10         Successors and Assigns. The Company may assign any
of its rights under this Agreement to single or multiple assignees, and this
Agreement shall inure to the benefit of the successors and assigns of the
Company. Subject to the restrictions on transfer herein set forth, this
Agreement shall be binding upon Participant and his or her heirs, executors,
administrators, successors and assigns.

 

                5.11         Notification of Disposition. If this Option is
designated as an Incentive Stock Option, Participant shall give prompt notice to
the Company of any disposition or other transfer of any shares of Stock acquired
under this Agreement if such disposition or transfer is made (a) within two
years from the Grant Date with respect to such shares or (b) within one year
after the transfer of such shares to him. Such notice shall specify the date of
such disposition or other transfer and the amount realized, in cash, other
property, assumption of indebtedness or other consideration, by Participant in
such disposition or other transfer.

 

                5.12         Limitations Applicable to Section 16 Persons.
Notwithstanding any other provision of the Plan or this Agreement, if
Participant is subject to Section 16 of the Exchange Act, the Plan, the Option
and this Agreement shall be subject to any additional limitations set forth in
any applicable exemptive rule under Section 16 of the Exchange Act (including
any amendment to Rule 16b-3 of the Exchange Act) that are requirements for the
application of such exemptive rule. To the extent permitted by applicable law,
this Agreement shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.

 

                5.13         Entire Agreement. The Plan and this Agreement
(including all Exhibits hereto) constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof.

 

 

A-7

--------------------------------------------------------------------------------


 

EXHIBIT B

TO STOCK OPTION GRANT NOTICE

 

FORM OF EXERCISE NOTICE

 

                Effective as of today,                               ,
                        the undersigned (“Participant”) hereby elects to
exercise Participant’s option to purchase                               shares
of the Stock (the “Shares”) of Farmer Bros. Co., a Delaware corporation (the
“Company”), under and pursuant to the Farmer Bros. Co. 2007 Omnibus Plan (the
“Plan”) and the Stock Option Grant Notice and Stock Option Agreement dated
                              (the “Option Agreement”). Capitalized terms used
herein without definition shall have the meanings given in the Option Agreement.

 

Grant Date:

 

 

 

Number of Shares as to which Option is Exercised:

 

 

 

Exercise Price per Share:

 

$

 

 

Total Exercise Price:

 

$

 

 

Certificate to be issued in name of:

 

 

 

Payment delivered herewith:

 

$

 

 

 

 

(Representing the full Exercise Price
for the Shares, as well as any
applicable withholding tax)

 

 

 

 

 

 

 

Form of Payment:

 

 

 

 

 

 

 

(Please specify)

 

Type of Option:

o  Incentive Stock Option

 

o  Non-Qualified Stock Option

 

 

                Participant acknowledges that Participant has received, read and
understood the Plan and the Option Agreement. Participant agrees to abide by and
be bound by their terms and conditions. Participant understands that Participant
may suffer adverse tax consequences as a result of Participant’s purchase or
disposition of the Shares. Participant represents that Participant has consulted
with any tax consultants Participant deems advisable in connection with the
purchase or disposition of the Shares and that Participant is not relying on the
Company for any tax advice. The Plan and Option Agreement are incorporated
herein by reference. This Agreement, the Plan and the Option Agreement
constitute the entire agreement of the parties and supersede in their entirety
all prior undertakings and agreements of the Company and Participant with
respect to the subject matter hereof.

 

ACCEPTED BY:

 

 

 

FARMER BROS. CO.

 

SUBMITTED BY:

 

 

 

 

 

 

 

 

 

By:

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

Print Name:

 

 

 

Print Name:

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-1

--------------------------------------------------------------------------------